CUSIP NO. 05566T101 Schedule 13D EXHIBIT 99.1 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing of this Statement on Schedule 13D including any amendments thereto.This Joint Filing Agreement may be executed in any number of counterparts, each of which shall be deemed an original, but all of which shall constitute one and the same instrument. Date: June 24, 2010 Aquiline BNC Holdings LLC By: /s/ Jeffrey Greenberg Name: Jeffrey Greenberg Title: Authorized Signatory Jeffrey Greenberg /s/ Jeffrey Greenberg Jeffrey Greenbreg Aquiline Holdings II LLC By: /s/ Jeffrey Greenberg Name: Jeffrey Greenberg Title: Authorized Signatory Aquiline Capital Partners GP LLC By: /s/ Jeffrey Greenberg Name: Jeffrey Greenberg Title: Authorized Signatory Aquiline Financial Services Fund L.P. By: Aquiline Capital Partners GP LLC, general partner of Aquiline Financial Services Fund L.P. By: /s/ Jeffrey Greenberg Name: Jeffrey Greenberg Title: Authorized Signatory CUSIP NO. 05566T101 Schedule 13D Aquiline Holdings GP (Offshore) Ltd. By: /s/ Jeffrey Greenberg Name: Jeffrey Greenberg Title: Authorized Signatory Aquiline Holdings (Offshore) L.P. By: Aquiline Holdings GP (Offshore) Ltd., general partner of Aquiline Holdings (Offshore) L.P. By: /s/ Jeffrey Greenberg Name: Jeffrey Greenberg Title: Authorized Signatory Aquiline Capital Partners GP (Offshore) Ltd. By: /s/ Jeffrey Greenberg Name: Jeffrey Greenberg Title: Authorized Signatory Aquiline Financial Services Fund (Offshore) L.P. By: Aquiline Capital Partners GP (Offshore) Ltd., general partner of Aquiline Financial Services Fund (Offshore) L.P. By: /s/ Jeffrey Greenberg Name: Jeffrey Greenberg Title: Authorized Signatory Aquiline Holdings GP Inc. By: /s/ Jeffrey Greenberg Name: Jeffrey Greenberg Title: Authorized Signatory Aquiline Holdings LP By: Aquiline Holdings GP Inc., general partner of Aquiline Holdings LP By: /s/ Jeffrey Greenberg Name: Jeffrey Greenberg Title: Authorized Signatory CUSIP NO. 05566T101 Schedule 13D Aquiline Holdings LLC By: /s/ Jeffrey Greenberg Name: Jeffrey Greenberg Title: Authorized Signatory Aquiline Capital Partners LLC By: /s/ Jeffrey Greenberg Name: Jeffrey Greenberg Title: Authorized Signatory
